NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 15-3945
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                 ULYESSIE HUGGINS,
                                        Appellant
                                   ______________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 3-11-cr-00031-001)
                         District Judge: Hon. Robert D. Mariani
                                    ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    October 4, 2016
                                   ______________

            Before: SHWARTZ, GREENBERG, and ROTH, Circuit Judges.

                               (Filed: November 14, 2016)

                                     ______________

                                        OPINION *
                                     ______________

SHWARTZ, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Ulyessie Huggins appeals from the District Court’s judgment revoking his

supervised release. Because Huggins’ counsel is of the opinion that there is no basis for

an appeal, he has filed a motion to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967). We agree with counsel and will grant his motion and affirm.

                                              I

       Huggins pleaded guilty to one count of possession with intent to distribute cocaine

and cocaine base (crack), 21 U.S.C. § 841(a)(1), and was sentenced to 60 months’

imprisonment followed by six years of supervised release. Huggins was released from

prison on October 15, 2013, and began his term of supervised release.

       Approximately six weeks later, Huggins was arrested in Scranton, Pennsylvania

for selling heroin to an undercover police officer. 1 Following this arrest, the Government

obtained a warrant based on Huggins’ alleged violation of the condition of supervised

release that forbade him from committing a state crime. See 18 U.S.C. § 3583(d). The

warrant was executed and Huggins appeared for a hearing.

       At the hearing, Huggins admitted that he violated the conditions of his supervised

release by committing a state crime. The District Court revoked Huggins’ term of

supervised release and, after hearing from both defense counsel and Huggins, imposed a

sentence of 20 months’ imprisonment.

       Huggins filed, pro se, a timely notice of appeal, and his counsel filed a brief


       1
        Huggins ultimately pleaded guilty to unlawful possession of a controlled
substance and drug paraphernalia in the Lackawanna Court of Common Pleas.
                                              2
pursuant to Anders, 386 U.S. at 738, stating that there are no non-frivolous grounds for

an appeal, and a motion to withdraw.

                                            II 2

                                             A

       “Third Circuit Local Appellate Rule 109.2(a) reflects the guidelines the Supreme

Court promulgated in Anders to assure that indigent clients receive adequate and fair

representation.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Rule 109.2(a)

allows defense counsel to file both a motion to withdraw and a brief pursuant to Anders

when counsel concludes that “the appeal presents no issue of even arguable merit.”

When counsel submits an Anders brief, we must determine: “(1) whether counsel

adequately fulfilled the rule’s requirements; and (2) whether an independent review of the

record presents any nonfrivolous issues.” Youla, 241 F.3d at 300 (citing United States v.

Marvin, 211 F.3d 778, 780 (3d Cir. 2000)). To determine whether counsel has fulfilled

the rule’s requirements, we examine the brief to see if it: (1) shows that counsel has

thoroughly examined the record in search of appealable issues, identifying those that

arguably support the appeal even if wholly frivolous, Smith v. Robbins, 528 U.S. 259,

285 (2000); and (2) explains why the issues are frivolous, Marvin, 211 F.3d at 780–81. If




       2
        The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e)(3). We
have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We exercise
plenary review to determine whether there are any non-frivolous issues for appeal.
Penson v. Ohio, 488 U.S. 75, 80 (1988).
                                             3
these requirements are met, we need not scour the record for issues and the Anders brief

guides our review. Youla, 241 F.3d at 300–01.

       Counsel’s Anders brief satisfies both elements and an independent review of the

record reveals no non-frivolous issues. First, the brief demonstrates a thorough

examination of the record in search of appealable issues. It identifies potential issues

concerning the District Court’s jurisdiction, the voluntariness of Huggins’ admission to

the violation of the conditions of his supervised release, and the reasonableness of the

revocation sentence. Second, the brief explains why a challenge to these issues is

frivolous. Counsel’s Anders brief is therefore sufficient and we will proceed to review

these issues.

                                             B

       As counsel notes, there is no question that the District Court had jurisdiction to

revoke the term of supervised release and impose a prison sentence under 18 U.S.C.

§ 3583(e)(3) since it had jurisdiction to adjudicate the underlying conviction under 18

U.S.C. § 3231.

       Before a district court may revoke a term of supervised release, the person alleged

to have violated the terms of his release is entitled to a preliminary hearing, followed by a

revocation hearing, at which the person has the right to notice, counsel, question adverse

witnesses, and present evidence on the alleged violation and in mitigation. Fed. R. Crim.

P. 32.1(b). A hearing is not required if the person waives it. Id. at 32.1(c)(2)(A).


                                              4
       Because Huggins waived the hearing and admitted to the violation, our review of

the District Court’s finding that there was a violation is generally limited to whether the

admission was counseled and voluntary. 3 See United States v. Broce, 488 U.S. 563, 569

(1989) (holding that the review of a final judgment of conviction based on a guilty plea is

generally limited to the question of whether the plea was both voluntary and counseled).

In the context of a supervised release revocation hearing, the voluntariness of a

defendant’s waiver of rights is based on the “totality of the circumstances.” United States

v. Manuel, 732 F.3d 283, 291 (3d Cir. 2013). This standard does not mandate “rigid or

specific colloquies with the district court;” it simply requires that the district court advise

the “person on supervised release of both the rights afforded him [ ] and the

consequences of relinquishing those rights.” Id. (internal quotation marks and citations

omitted).

       Huggins’ admission that he sold drugs during the term of his supervised release

was knowing and voluntary. Huggins was counseled and aware of the charge and

consequences of a violation before he made the admission. To this end, the District

Court informed Huggins that if he admitted to the charge, the District Court would be

required to revoke his supervised release and the only question before the Court would be

the sentence to impose for the violation. See 18 U.S.C. § 3583(g) (revocation is

       3
         As a result, we would not review whether there is sufficient proof of the
violation. That said, aside from Huggins’ admission that he sold drugs, his state-court
convictions for possessing a controlled substance and possessing drug paraphernalia,
incurred during his term of supervised release, independently proved the violation. See
United States v. Lloyd, 566 F.3d 341, 344 (3d Cir. 2009); U.S.S.G § 7B1.1(a)(1).
                                               5
mandatory if defendant is found to have possessed a controlled substance); United States

v. Bungar, 478 F.3d 540, 544 (3d Cir. 2007). Moreover, Huggins’ counsel stated that

based on her discussions with her client, she believed that Huggins understood the

consequences of admitting to a violation of the terms of supervised release. Finally,

Huggins said he understood the consequences of violating his conditions of release.

       Huggins was also told that he could have a hearing on the violation and he

voluntarily waived it. The District Court engaged Huggins in a colloquy to ensure that he

did not waive the hearing out of a misplaced fear of further prosecution that might result

from challenging the evidence of his violation. Huggins stated that he both understood

that the Government would not hold his prior drug convictions against him should he

choose to have such a hearing and that he was admitting to his conduct and waiving the

hearing because “[y]our honor, I am taking responsibility for my actions.” App. 55.

Thus, the record shows that Huggins knew the charge, understood the consequences of

his admission that he violated his terms of supervised release, and knowingly and

voluntarily waived a hearing and admitted his guilt. Therefore, there is no non-frivolous

argument on this issue.

       There are also no non-frivolous arguments concerning the reasonableness of the

revocation sentence. Reasonableness encompasses both procedural and substantive

components. Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Tomko, 562
F.3d 558, 567 (3d Cir. 2009) (en banc). With respect to our review for procedural

reasonableness, we examine whether a district court followed the three-step procedure set
                                             6
forth in United States v. Gunter, 462 F.3d 237 (3d Cir. 2006), which requires calculating

a defendant’s sentence under the Guidelines, ruling on departure motions, and

“exercise[ing] [its] discretion by considering the relevant [sentencing] factors.” Id. at 247

(internal citations, quotations, and alterations omitted); Tomko, 562 F.3d at 577 n.16. In

this regard, 18 U.S.C. § 3553(a) 4 provides the factors that guide a court in imposing a

sentence, and we consider “whether the record as a whole reflects rational and

meaningful consideration of [these] factors . . . .” United States v. Grier, 475 F.3d 556,

571 (3d Cir. 2007) (en banc). In the context of a violation of the terms of supervised

release, the sentence is imposed “primarily to sanction the defendant’s breach of trust

while taking into account, to a limited degree, the seriousness of the underlying violation

and the criminal history of the violator.” Bungar, 478 F.3d at 544 (internal quotation

marks and citations omitted).

       The District Court followed Gunter’s three-step procedure. First, the District

Court correctly found that, pursuant to U.S.S.G. § 7B1.1(a)(1), Huggins committed a

Grade A violation of the terms of his supervised release, and that, in light of his criminal

history, he faced an advisory Guidelines range of 18 to 24 months. U.S.S.G. § 7B1.4(a).

       4
          When a court is imposing a sentence arising out of a revocation of supervised
release, the court need not consider two of the § 3553(a) factors: (a)(2)(A), the need for
the sentence imposed “to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense”; and (a)(3), “the kinds of sentences
available.” See 18 U.S.C. § 3583(e); United States v. Young, 634 F.3d 233, 239 (3d Cir.
2011) (“[T]he fact that § 3583(e) does not require that courts consider
§[§] 3553(a)(2)(A)[, and (a)(3)] does not mean that courts are forbidden to consider
[those] factor[s], and the fact that a sentencing court does consider [them] is not error.”)
(internal quotation marks omitted).
                                              7
Second, the District Court considered and denied Huggins’ request for a downward

departure from the Guidelines because of his history of recidivism.

       Third, the District Court imposed a sentence “for reasons that are logical and

consistent with the factors set forth” in § 3553(a). United States v. Styer, 573 F.3d 151,

154-55 (3d Cir. 2009) (quoting U.S. v. Cooper, 437 F.3d 324, 330 (3d Cir. 2006)).

Specifically, the District Court balanced Huggins’ breach of trust as demonstrated by his

supervised release violation just six weeks after his release from prison, and his history of

recidivism, see 18 U.S.C. § 3553(a)(1), against Huggins’ personal circumstances

warranting mitigation, including the lack of a violent criminal record, his homelessness

upon release from prison, the lack of halfway house support upon release, and his efforts

to reestablish a relationship with his family. The District Court concluded that it would

have imposed a sentence at the maximum end of the Guidelines range—24 months—

because of Huggins’ history of recidivism, but granted leniency based on these mitigating

factors. The sentence imposed is thus procedurally reasonable and there is no non-

frivolous argument on this issue.

       Finally, we review the sentence for substantive reasonableness and will defer to a

sentencing court’s determination “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” Tomko, 562 F.3d at 568. Because Huggins admitted to selling a controlled

substance, the District Court was required to revoke his term of supervised release and

impose a prison sentence. 18 U.S.C. § 3583(g); Bungar, 478 F.3d at 544. In light of this
                                              8
requirement, Huggins’ criminal history, and the nature and timing of his violation, we

cannot say that no reasonable sentencing court would have imposed a 20 month prison

sentence. Thus, there is no non-frivolous argument with respect to the substantive

reasonableness of Huggins’ sentence.

                                           III

      For the foregoing reasons, we will affirm the District Court’s judgment and grant

counsel’s motion to withdraw.




                                            9